DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Formal Matters
Applicant’s amendment, filed under the After Final Consideration Pilot Program 2.0 (AFCP 2.0 program) on February 17, 2022, has been received and entered into the application file.  The amendment and arguments have been fully considered.  Claims 1-6, 8-11, 13-23 and 25-31 are currently pending. Claims 2-6, 8-11 and 13-19 are withdrawn. Claims 1, 23, 25, 29 and 30 are currently amended.  Claim 31 is new.
An Examiner’s amendment is made to the after final amendment, submitted February 17, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Rejections Withdrawn
RE: Rejection of Claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 24 has been cancelled. Therefore, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of Claims 23-25 and 29-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
It is initially noted that claim 24 is cancelled.
Claim 23 has been amended to recite the phrase “wherein the co-culturing is in same receptacle.”
Claim 25 has been amended to now depend from claim 31. 
Claim 29 has been amended to now depend from claim 23. 

The amendments provide appropriate clarification.  Therefore, the rejection of claims 23-25 and 29-30 is withdrawn.
Claim Rejections - 35 USC § 103 - Rejections Withdrawn

RE: Rejection of Claims 1, 20, 21, 23 and 25-27 under 35 U.S.C. 103 as being unpatentable over Ludwig, in view of Martin;
Rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Ludwig, in view of Martin, and further in view of Al-Qahtani and Adlag;
Rejection of Claims 24 and 28-30 under 35 U.S.C. 103 as being unpatentable over Ludwig, in view of Martin, and further in view of DeSimone:
Applicant’s arguments (last paragraph, page 9 to last paragraph, page 11), in combination with the claim amendments, have been fully considered and are persuasive.  The rejection of claims 1, 20-23 and 25-30 has been withdrawn. 

Allowable Subject Matter
Claims 1, 20-23, and 25-31 are directed to an allowable method for producing a composition comprising cytokines and/or chemokines.
Claim 1 is directed to an allowable method.  The previously withdrawn claims 2-6, 8-11 and 13-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in interviews with Dr. Celine Conde, Registration No. 79,388, on March 18, 2022 and March 21, 2022.

The application has been amended as follows: 
DRAWING CORRECTION:
In accordance with MPEP 608.02 (w), Drawing Changes Which May Be Made Without Applicant’s Annotated Sheets, it is noted the header for FIGS. 18a-18d has been amended to correct a misspelling and therefore corresponds with the description in the Specification at paragraph [0023]. See attachment.

SPECIFICATION:
Please amend the Specification at paragraph [0022] as follows to correspond with the drawing submitted 11/6/2019:
FIGS.  17a-17c show aspects of cell characteristics according to exemplary embodiments hereof;

CLAIMS:
2. The method of claim 1, wherein the animal cells donor and donor 

donor donor donor donor donor 

4. The method of claim 2, wherein the first donor donor donor donor donor’s donor donor’s 
  
5. The method of claim 2, wherein the first donor donor donors 

8. The method of claim 1, wherein the plant cells 

9. The method of claim 8, wherein the first plant and the second plant are the same plant, wherein the cells from the first plant plant 

plant and cells from the second plant include cells taken from a first region and a second region on the plant's body, and wherein the first region and the second region are different regions.
  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to the following method: 
A method for producing a composition comprising cytokines and/or chemokines comprising:
culturing animal cells in a first media to produce a first conditioned media,
culturing plant cells in a second media to produce a second conditioned media, and 
co-culturing, simultaneously or in successive inoculations, animal cells and plant cells in a media comprising the first conditioned media and/or the second conditioned media to produce a conditioned media comprising cytokines and/or chemokines, thereby producing a composition comprising cytokines and/or chemokines.
The closest prior art, Ludwig et al., (US 2012/0301411), is directed to compositions that contain plant meristem conditioned medium obtained from the plants of the genus Oryza. (Abstract and paragraph [0012]). Ludwig taught using ozone 
Applicant has successfully argued that Ludwig does not further teach co-culturing of animal and plant cells in the media conditioned by the plant or animal cells to produce a composition comprising cytokines and/or chemokines, and Ludwig does not produce a fibroblast conditioned medium, i.e. a first conditioned media.
Applicant has successfully argued that the cited reference to Martin does not cure the deficiencies of Ludwig given that Martin does not conduct the co-culture in culture media comprising a first conditioned media and/or second conditioned media and Martin’s co-culture is directed at producing coloring materials, such as dyes and pigments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633